Citation Nr: 0827122	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
disability compensation benefits in the calculated amount of 
$52,138.13 was validly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the amount of $52,138.13.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1967 to October 
1971.  

In July 2003, the St. Petersburg, Florida, Regional Office 
(RO) notified the veteran that it had been informed that he 
was "considered a fugitive from justice" and proposed to 
terminate payment of his Department of Veterans Affairs (VA) 
disability compensation benefits effective as of December 27, 
2001.  On February 24, 2004, the RO also proposed to reduce 
the veteran's VA disability compensation benefits to the 10 
percent rate effective as of December 21, 2003 because the RO 
believed that he was currently incarcerated following a 
felony conviction.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 25, 2004, RO decision which 
effectuated the proposed termination of the veteran's 
disability compensation benefits as of December 27, 2001.  In 
March 2004, the veteran submitted a notice of disagreement 
(NOD) with the February 2004 RO decision.  

In March 2004, the VA informed the veteran of the overpayment 
of VA disability compensation benefits in the calculated 
amount of $52,138.13.  In March 2004, the veteran requested a 
waiver of recovery of the overpayment in the calculated 
amount.  In May 2004, the RO notified the veteran that it was 
not effectuating the proposed reduction based on his alleged 
incarceration and/or otherwise restoring full payment of his 
disability compensation benefits. 

In October 2005, the RO's Committee on Waivers and 
Compromises (COWC) denied waiver of recovery of the 
overpayment of VA disability compensation benefits in the 
calculated amount of $52,138.13.  This amount was said to 
represent the amount of benefits paid between December 27, 
2001, the date of enactment of the law providing for 
suspension of benefits if a veteran is a fugitive felon, and 
October 21, 2003, which is the date a warrant against the 
veteran was recalled.

In October 2005, the veteran submitted a NOD with the COWC's 
decision.  In January 2006, the RO issued a statement of the 
case (SOC) to the veteran and his accredited representative 
which addressed the issue of waiver of recovery of the 
overpayment of VA disability compensation benefits in the 
calculated amount.  In March 2006, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of waiver of 
recovery of the overpayment of VA disability compensation 
benefits in the calculated amount.  

In November 2007, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
whether an overpayment of VA disability compensation benefits 
in the calculated amount of $52,138.13 was validly created.  
In December 2007, the veteran submitted an Appeal to the 
Board (VA Form 9) from the creation of an overpayment of VA 
disability compensation benefits in the calculated amount.  
In May 2008, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


REMAND

The veteran advances that the overpayment of VA disability 
compensation benefits in the calculated amount was not 
properly created as he was not a fugitive felon; was unaware 
of any relevant probation violations; and the December 1986 
California bench warrant was recalled in October 2003.  He 
contends further that recovery of the overpayment would cause 
him undue financial hardship.  

In reviewing the claims file, the Board observes that a 
document entitled "Fugitive Felon Program" relates that a 
December 5, 1986, California bench warrant for the offense of 
"dangerous drugs" had been issued for the veteran.  An 
October 21, 2003, Minute Order of the Superior Court of 
California, County of Los Angeles, states that the veteran's 
bench warrant was recalled and his probation terminated.  


There is no other documentation of record explaining the 
nature of the veteran's conviction, probation, or other 
relevant matters leading to the issuance of the December 1986 
bench warrant and its October 2003 recall.  Such records 
would be helpful in resolving the issue of whether the 
overpayment of VA disability compensation benefits in the 
calculated amount of $52,138.13 was validly created based on 
the veteran having been a "fugitive felon" under applicable 
laws and regulations.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the Superior Court of 
California, County of Los Angeles, and/or 
the appropriate governmental entity and 
request that that copies of all available 
documentation relating to the issuance 
and recall of the December 5, 1986, bench 
warrant be forwarded for incorporation 
into the record.  If any authorization is 
needed prior to release of these records, 
the veteran's assistance should be sought 
in obtaining such authorization.

2.  Then readjudicate the issues of 
whether an overpayment of VA disability 
compensation benefits in the calculated 
amount of $52,138.13 was validly created 
and entitlement to waiver of recovery of 
an overpayment of VA disability 
compensation benefits in the amount of 
$52,138.13.  If his appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

